MEMORANDUM **
Petitioners seek review of a 2005 order of the Board of Immigration Appeals denying their motion to reopen removal proceedings. On December 13, 2005, this court vacated the Board of Immigration Appeals’ final order of removal and remanded the case to the Board for further proceedings, in petition no. 05-71910. The Board issued a new final order of removal on January 31, 2007 and the petitioners have filed a timely petition for review of that order in petition no. 07-70808.
We lack jurisdiction over this petition for review because it was filed before the operative final order of removal was entered. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.